The Attorney               General of Texas
                                         August     1,    1980
MARK WHITE
Attorney General


                   Honorable Gibson D. (Gib) Lewis                  Opinion No.     MW-214
                   Chairman
                   Committee on Intergovernmental                   Re: Authority of the Board of
                     Affairs                                        Regents    of North Texas State
                   House of Representatives                         University to designate the chief
                   Austin, Texas                                    executive officer of the University
                                                                    as chancellor

                   Dear Representative   Lewis:

                          You have requested our opinion regarding the authority of the Board of
                   Regents of North Texas State University to designate the chief executive
                   officer of the university as chancellor.

                         Section 105.74 of the Education Code provides:

                                   The chief executive officer of the university shall
                               serve as chief executive officer of the college of
                               osteopathic medicine.

                   The title   to be conferred    on the chief executive          officer   is not fixed by
                   statute.

                         The Board of Regents of North Texas State University has:

                                   [w] ith respect to the management and control of
                               the university . . . the same powers and duties that
                               are conferred on the Board of Regents, State Senior
                               Colleges, with respect to institutions in that system.

                   Education Code S105.41. The Board of Regents, State Senior Colleges, “is
                   responsible for the general control and management of the universities in
                   the system,” and, pursuant to such authority, it may:
                                    employ and discharge presidents or principals,
                                teachers, treasurers, and other employees.

                   Education Code 595.21. (Emphasis added).




                                                         P.   684
Honorable Gibson D. (Gib) Lewis - Page Two        (MW-214)




       In Attorney General Opinion MW-64 (1979), we said that the Coordinating Board
and a board of regents were prohibited from changing the statutorily established name
of an institution.   In the present instance, however, the chief executive officer has no
statutorily established title. As a result, we believe that the Board of Regents, acting
under its general authority to employ officials, may designate its chief executive
officer as chancellor, so long as that individual is the chief executive officer of both
North Texas State University and the College of Osteopathic Medicine.

                                    SUMMARY

               The Board of Regents of North Texas State University may
           validly designate the chief executive officer of the university as
           chancellor.




                                              Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General




Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Jon Bible
Susan Garrison
Rick Gilpin
Ann Kraatz




                                       P.   685